PER CURIAM:
Epitomized Opinion
Ule brought an action under the statute in_ discovery against Rockwell, in order to learn the identity of certain parties against whom he claimed to have a cause of action and he attached to his petition certain inerrogatories along the line of his contention in the petition. Rockwell demurred and a judgment was entered dismissing the petition. Held by Court of Appeals in affirming the judgment:
1. A demurrer to a petition under the statute in discovery with certain interrogatories attached was rightfully sustained.